Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the recited limitations RLA and RAM would have been indefinite because one of ordinary skill in the art would not have known the metes and bounds of these limitations.   Specifically, the claims do not recite the long definition for the shorthand abbreviation.   Under one scenario, RLA is the same as RLA of claim 7, however claim 9 is not dependent from claim 7.  Under an alternate scenario, these abbreviations do not have a meaning that one of ordinary skill would have understood.
Correction is required to the long name of these abbreviations.


Claim Rejections - 35 USC § 112
Claim limitation “means for” (Claims 19, 20) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The functions of obtaining, transferring, identifying, predicting, determining, estimating are software functions, without recitation to the specific structure for performing these functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,8-9,10-12,16,17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770)

Claim 1. Boyle discloses A data storage device (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012), comprising:
a data storage memory (e.g., storage device 8, 0020 Fig. 1); and
a data storage controller including a processor configured to (control device 16, 0020 Fig. 1):
obtain read commands from a host for reading variable bit rate (VBR) data from the data storage memory (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

process the read commands to transfer the VBR data to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 

identify clock synchronization values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these  PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); and

determine a host data access rate for additional VBR data, the determination based, in part, on the clock synchronization values (e.g., for deferred presentation, timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	obtain read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-

Claim 2. Boyle disclose wherein the clock synchronization values are program clock references (PCRs) and wherein the processor is further configured to parse the VBR data stream to identify the PCRs (e.g., To provide the synchronization data needed to decode the series of data packets, the data packets are encoded with program clock reference (PCR) information, 0008), At the decoder, the PCR value of the data packet is compared with the local PCR value (0009).

Claim 3. Boyle does not disclose, but Oguz discloses
wherein the processor is configured to determine the host data access rate for the additional VBR data by: 
determining an amount of data within the VBR stream associated with a time interval between a first PCR and a second PCR of the VBR stream (e.g., a duration of time DTS.sub.L1 -T.sub.e is different from a duration of time DTS.sub.F2 -PCR.sub.e2 minus one video frame (presentation) interval, col 12:40-50); and
estimating the host data access rate for the additional VBR data based on the amount of data and the time interval between the first PCR and the second PCR (e.g., DTS.sub.L1 is the DTS at the end of the first clip and indicates the time at which the video decoder buffer is emptied of video data from the first clip, T.sub.e is the time at which the last video frame's data is finished being loaded into the video decoder buffer, DTS.sub.F2 is the DTS of the first frame of the second clip, and PCR.sub.e2 is the PCR of the second clip extrapolated from the value of the most recent received genuine PCR record, to the first byte of the picture header sync word of the first video frame in the clip to start.  The extrapolation adjusts this most recently received genuine PCR record value, col 1245-65; MPEG scaling program … bit-rate adjustment via video quality alteration for services with limited resources, col 8:17-37; the splicing procedure adjusts content of the first clip near the end frame of the first clip and adjusts content of the second clip near the in point in order to reduce presentation discontinuity, col 12:1-15 Fig. 3).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with 

Claim 5. Boyle does not disclose, but Oguz discloses wherein the processor is configured to the determine the amount of data based on logical block addresses associated with the VBR data stream (e.g., current logical block number is updated with the block address, col 35:10-20)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Claim 8.	Boyle discloses
	based on the host data access rate (e.g., to control a variable rate with which the decoder 10 receives the program data from the storage device 8, 0022;  adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

 Boyle does not disclose, but Oguz discloses
	 wherein the processor is further configured to control one or more operations of the data storage device for the additional VBR (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);



	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).


Claim 9. Boyle discloses wherein the data storage memory is a non- volatile memory (NVM) (e.g., a storage device 8 (HDD), 0020).
and wherein the processor is configured to control one or more of: a) error correction code (ECC) flow during a read failure; b) an amount of RLA used for cache operations; c) garbage collection operations; d) read scrub operations; e) read trim operations; f) transfer RAM (TRAM) operations; and g) the sharing or subdivision of resources for storage and computations (e.g., The controller 20 in accordance with the present invention monitors the fill level of the memory 24 and controls the storage device 8 to maintain the fill level of the memory 24 between the upper fill level and the lower fill level, 0034; The procedure monitors the current fill level of the memory 24 and adjusts the variable rate with which the transport stream is read from the storage device 8., 0041).

Claim 10. Boyle discloses A method for use with a data storage device including a data storage memory (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012; storage device 8, 0020 Fig. 1), comprising:

for reading variable bit rate (VBR) data from the data storage memory (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

executing the read commands to transfer the VBR data to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

identifying clock synchronization values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); and
predicting a host data access rate for additional VBR data, the prediction based, in part, on the clock synchronization values (e.g., for deferred presentation, timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes program data that is encoded and that represents at least one program to be presented to a user.. deferred presentation, 0037; adjusts the variable rate with which the transport stream is read from the storage device 8, 0041).

Boyle does not disclose, but Oguz discloses
	obtaining read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 

Claim 11 is rejected for reasons similar to claim 2 (see above).
Claim 12 is rejected for reasons similar to claim 3 (see above).
Claim 16 is rejected for reasons similar to claim 8 (see above).
Claim 17 is rejected for reasons similar to claim 9 (see above).

Claim 19. Boyle discloses An apparatus for use with a data storage memory (e.g., A/V receiver, 0020 Fig. 1; receiving and storing program data, 0012; storage device 8, 0020 Fig. 1), comprising:

for reading variable bit rate (VBR) data from the data storage memory (e.g., if the user selected a "live" program the control signal, 0028 Fig. 1);

means for transferring the VBR data to the host as a VBR data stream (e.g., the storage device 8 plays back the transport stream into the decoder 10, 0023; the controller 20 controls a variable rate with which the program data is read from the storage device 8 and therefore controls the rate at which the decoder 10 receives the program data, 0034, Fig. 2);

means for identifying playback clock values within the VBR data stream (e.g., the PCR value of the data packet is compared with the local PCR value, which is driven by a STC with nominally the same frequency (i.e., 27 MHz).  The difference in these PCR values (the PCR phase error) thereby allows the MPEG decoder to properly synchronized its STC to the STC of the MPEG encoder for a selected series of data packets, thereby duplicating the same frame rate used at the MPEG encoder with the frame rate generated at the MPEG decoder, 0009); and

means for predicting a host data access rate for additional VBR data based, in part, on the playback clock values (e.g., for deferred presentation, timing information is particularly critical for the decoder in order to properly play back the program, 0010; transport stream includes 

Boyle does not disclose, but Oguz discloses
	means for obtaining read commands from a host (e.g., Client requests for real-time video are placed in client play lists 31 in order to schedule in advance video file server resources for the real-time streaming of the MPEG coded video, col 7:50-60);
	not yet requested by the host (e.g., accesses a client play list in advance of the time to begin streaming MPEG coded video from a clip, and sends a video prefetch command to a storage controller 35 in the data storage system 26, col 7:50-67)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Claim 20. Boyle discloses wherein the data storage memory is a non- volatile memory (NVM) (e.g., a storage device 8 (HDD), 0020).
wherein the apparatus further comprises means for controlling one or more NVM management operations based on the predicted host data access rate (e.g., (e.g., The controller 20 in accordance with the present invention monitors the fill level of the memory 24 and controls the storage device 8 to maintain the fill level of the memory 24 between the upper fill level and the lower fill level, 0034; The procedure monitors the current fill level of the memory 24 and adjusts the variable rate with which the transport stream is read from the storage device 8., 0041).

Boyle does not disclose, but Oguz discloses

means for determining an amount of data within the VBR stream associated with a time interval between a first PCR and a second PCR of the VBR stream (e.g., a duration of time DTS.sub.L1 -T.sub.e is different from a duration of time DTS.sub.F2 -PCR.sub.e2 minus one video frame (presentation) interval, col 12:40-50);
means for estimating a future host data access rate for the additional VBR data based on the amount of data and the time interval between the first PCR and the second PCR (e.g., DTS.sub.L1 is the DTS at the end of the first clip and indicates the time at which the video decoder buffer is emptied of video data from the first clip, T.sub.e is the time at which the last video frame's data is finished being loaded into the video decoder buffer, DTS.sub.F2 is the DTS of the first frame of the second clip, and PCR.sub.e2 is the PCR of the second clip extrapolated from the value of the most recent received genuine PCR record, to the first byte of the picture header sync word of the first video frame in the clip to start.  The extrapolation adjusts this most recently received genuine PCR record value, col 1245-65; MPEG scaling program … bit-rate adjustment via video quality alteration for services with limited resources, col 8:17-37; the splicing procedure adjusts content of the first clip near the end frame of the first clip and adjusts content of the second clip near the in point in order to reduce presentation discontinuity, col 12:1-15 Fig. 3).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, providing the benefit of to schedule in advance video file server resources for the real-time streaming of the MPEG coded video (see Oguz, col 7:50-54) for processing and storage of compressed visual data for bit rate reduction (see col 1:8-10), to provide an improved bit rate control for producing reduced-quality MPEG coded video from original quality MPEG coded video (col 3:59-67).

Claims 4,13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770), and further in view of Noronha (US 20100008385)

Claim 4, Boyle in view of Oguz does not disclose, but Noronha discloses 
wherein the processor is further configured to estimate the host data access rate for the additional VBR data by dividing the amount of data by the time interval between the first PCR and the second PCR (e.g., Transport bit rate is defined by the number of bits in the stream between two consecutive PCRs divided by the difference (expressed in time) between these two PCRs., 0019).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Noronha, providing the benefit of converting a variable bit rate transport stream into a fixed bit rate transport stream with compliant program clock references (see Noronha, 0001), and servicing Other devices, however, have strict timing requirements, and require transport streams at a fixed, or constant bit rate (CBR), for processing (see Noronha, 0019).

Claim 13 is rejected for reasons similar to claim 4 (see above).

Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770) and further in view of Keller (US 7023924)

Claim 6. Boyle in view of Oguz does not disclose, but Keller discloses 
	wherein the first PCR is within a first portion of the VBR data requested by the host in a first read access request received by the data storage controller and wherein the second PCR is within a second portion of the VBR data not yet requested by the host (e.g., end of a first clip to 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Keller providing the benefit of to provide a pause and resume function that delivers a valid  MPEG data stream without video buffer underflow or overflow.  Therefore, decoder synchronization is maintained and objectionable artifacts are avoided regardless of decoder performance (see Keller col 2:40-45).

Claim 7. Boyle in view of Oguz does not disclose, but Keller discloses 
	wherein the processor is further configured to determine the amount of data based on logical block addresses associated with the first PCR and the second PCR using read look ahead (RLA) (e.g., client may browse through the reduced-quality MPEG file to select in-points and out-points of clips to be spliced., col 7:20-25).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Keller providing the benefit of to provide a pause and resume function that delivers a valid  MPEG data stream without video buffer underflow or overflow.  Therefore, decoder synchronization is maintained and objectionable artifacts are avoided regardless of decoder performance (see Keller col 2:40-45).

Claim 14 is rejected for reasons similar to claim 6 (see above).
Claim 15 is rejected for reasons similar to claim 7 (see above).


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 20030223735) and in view of Oguz (US 6937770), and in view of Itoh (US 20060093323)

Claim 18. Boyle in view of Oguz does not disclose, but Itoh discloses further comprising comparing the predicted host data access rate to a threshold and selecting a first ECC processing flow during intervals of time when the predicted host read access rate is below the threshold and selecting a second different ECC processing flow during intervals of time when the predicted host read access rate is not below the threshold (e.g., FIG. 7 shows a relationship between the MPEG-TS and the data area of the optical disk 131.  Each VOBU of the TS includes data in an amount corresponding to a video playback duration (presentation duration).  The continuous data area consists of physically continuous logical blocks and can store data in 10 to 20 seconds in this preferred embodiment when the video data is played back at the maximum rate.  The data processor adds the error correction code to each logical block., 0112).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the receiving and storing program data with VBR adjusting with PCR values as disclosed by Boyle, with Oguz, with Itoh providing the benefit of writing compressed video and audio signals on a storage medium such as an optical disk and also relates to an apparatus for reading and expanding video and audio signals stored on a storage medium (see Itoh, 0001).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135